|N THE UN|TED STATES D|STR|CT COURT
FOR THE SOUTHERN D|STRICT OF OH|O
WESTERN D|V|S|ON

Dl\/|AX, LTD., LLC, et a/.,

Plaintiffs,
V_ . Case No. 3:‘|7-cv-429
u_S, DEPARTMENT OF ' JuDGE WALTER H. RlCE
HOMELAND SECUR|TY, et a/.,
Defendants.

 

DEC|S|ON AND ENTRY ADOPT|NG UN|TED STATES MAG|STRATE
JUDGE'S REPORT AND RECOIV|N|ENDAT|ONS (DOC. #32);
OVERRUL|NG PLA|NT|FFS' OBJECT|ONS THERETO (DOC. #33);
SUSTA|N|NG DEFENDANTS' lVlOT|ON TO D|SN||SS PLA|NTlFFS'
COMPLA|NT (DOC. #24); .JUDG|ViENT TO ENTER lN FAVOR OF
DEFENDANTS AND AGA|NST PLA|NT|FFS; TER|VI!NAT|ON ENTFlY

 

Plaintiffs DIV|AX, Ltd., LLC, and Tetsuya Onozato, a native and citizen of
Japan, sought an immigrant visa so that DMAX could permanently employ Onozato
as a maintenance engineer. The visa petition sought to classify him as a
”professiona|.” Under the lmmigration and Nationa|ity Act, ”professiona|s” are
defined as “[q]ualified immigrants Who hold bacca|aureate degrees and Who are
members of the professions.” 8 U.S.C. § 1153{b)(3)(A)(ii). See also 8 C.F.R. §
204.5(|)(2) (defining ”professiona|" as ”a qualified alien Who holds at least a United
States bacca|aureate degree or foreign degree equivalent.").

Onozato did not have a bachelor's degree or foreign degree equivalent.

Plaintiffs nevertheless argued that his sixteen years of Work experience Was the

equivalent of a bachelor's degree. Prior to submitting the visa petition, P|aintiffs
Were required to obtain a certification from the Department of Labor, an agency
that permits certification based on ”alternative experience requirements" if
”substantia|ly equivalent to the primary requirements of the job opportunity for
Which certification is sought.” 20 C.F.Fl. § 656.l7lh)(4)(i).

P|aintiffs obtained the required certification. They then filed an |-140
petition With the United States Citizenship and immigration Services (”USC|S”)
seeking Onozato's classification as a ”professiona|." USC|S denied the petition,
because the position of maintenance engineer did not require a bachelor's degree
and the Department of Labor's certification did not support the requested

|rl

“professiona classification. |n contrast to the Department of Labor regulations,
neither the immigration and Nationa|ity Act nor the accompanying regulations
permit Work experience to be substituted for a degree.

D|V|AX appealed to the Administrative Appea|s Office (”AAO"), arguing that,
if Onozato did not qualify as a ”professional,” USC|S should have considered
Whether he met the requirements for a ”ski||ed Worker” and approved the petition
on that alternative basis. The AAO rejected this argument and dismissed the
appea|, noting that DlV|AX had sought only a ”professiona|” classificationl

P|aintiffs appealed, challenging the AAO's decision under the Administrative
Procedures Act (”APA"), 5 U.S.C. § 706, and alleging that Defendants had acted

arbitrarily and capricious|y. P|aintiffs sought declaratory and injunctive relief.

Defendants filed a motion to dismiss, Doc. #24, arguing that P|aintiffs had failed to

exhaust their administrative remedies, and had failed to state a claim upon Which
relief may be granted. The bottom line Was that, because Onozato does not have
a bachelor's degree, he does meet the requirements for a "professional" immigrant
visa. This Was the only classification sought by DlV|AX. According to Defendants,
under these circumstances, the AAO's decision cannot be deemed arbitrary and
capriciousl

On January 7, 2019, United States |V|agistrate Judge Sharon L. Ovington
issued a thorough 213-page Report and Recommendations. Doc. #32. She rejected
Defendants' arguments concerning failure to exhaust administrative remedies and
Waiver, but recommended that the Court sustain Defendants' lVlotion to Dismiss
P|aintiffs' Comp|aint, Doc. #24, for failure to state a claim upon Which relief can be
granted, because the AAO’s decision Was not arbitrary or capricious.

P|aintiffs filed timely Objections, Doc. #33, to the Report and
Recommendations. Pursuant to Fed. R. Civ. P. 72(b)(3), the Court must review de
novo those portions of the Report and Fiecommendations to Which proper
Objections have been made. As an initial matter, the Court notes that, although
P|aintiffs generally disagree With the recommendations made by the |Vlagistrate
Judge, they fail to explain Why. lnstead, they simply reargue their memorandum in
opposition to the motion to dismiss. Neverthe|ess, the Court Wi|| briefly address
P|aintiffs’ four Objections.

First, P|aintiffs argue that, despite rejecting Defendants' arguments

concerning Plaintiffs' alleged failure to exhaust administrative remedies and alleged

Waiver, Magistrate Judge Ovington still recommended sustaining the motion to
dismiss. There is nothing improper about this. Defendants moved to dismiss on
multiple grounds. A|though Magistrate Judge Ovington found that the procedural
grounds asserted by Defendants lacked merit, she nevertheless agreed With
Defendants that P|aintiffs had failed to state a plausible claim that the AAO's
decision Was arbitrary and capricious.

Second, P|aintiffs object to the assignment of this case to a Magistrate
Judge. They note that, in their Rule 26{f) Report, Doc. #25, they indicated that
they did not consent to the jurisdiction of a Magistrate Judge. The consent to
jurisdiction referred to in the Rule 26(f) report, however, applies only to the
authority of the Magistrate Judge to conduct a|| further proceedings in a case,
including trial, entry of judgment and post-trial proceedings lt does not affect
Dayton Genera| Order No. 13-01, Which separately authorizes Magistrate Judges
to issue Reports and Recommendations on all motions to dismiss filed in civil
cases.

Third, P|aintiffs reiterate arguments made in their memorandum in opposition
to the motion to dismiss, again arguing that they have exhausted a|| of their
administrative remedies and, even if they did not, they should not be required to do
so. Given that Magistrate Judge Ovington agreed that P|aintiffs had exhausted
their administrative remedies, the basis for this Objection is unclear.

Fina||y, P|aintiffs argue that they have stated claims upon Which relief may

be granted. They contend that it is premature to decide Whether they Wi||

ultimately prevai|. The Court disagrees. The relevant question is Whether P|aintiffs
have stated a plausible claim for relief under the APA. Be/l v. TWomb/y, 550 U.S.
544, 555 (2007). Magistrate Judge Ovington thoroughly explained Why the
AAO‘s decision could not be deemed arbitrary and capricious.

Based on the reasoning and citations of authority set forth in the Report and
Recommendations, as We|| as upon a thorough de novo review of the Court's file
and the applicable |aW, the Court ADOPTS said judicial filing, Doc. #32, in its
entirety, and OVERRULES P|aintiffs' Objections thereto, Doc. #33.

The Court SUSTA|NS Defendants' lV|otion to Dismiss P|aintiffs’ Comp|aint,
Doc. #24, pursuant to Fed. R. Civ. P. 12(b)(6).

Judgment shall be entered in favor of Defendants and against Plaintiffs.

The captioned case is hereby ordered terminated upon the docket records of
the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.

Dare: January 31, 2019 UEW §§

WALTER H. RicE
uNiTED sTATEs oisTnicT JuDoE

